978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert MEDINA, Petitioner-Appellant,v.J.J. CLARK, Warden, Respondent-Appellee.
No. 92-5619.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1992.

Before SILER and BATCHELDER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Robert Medina, a pro se federal prisoner, appeals the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Medina was convicted following a jury trial of conspiracy, participating in an enterprise affecting interstate commerce through racketeering, mail fraud, interfering with commerce by extortion, and collection of credit by extortionate means.   Prior to his conviction he had sought and been granted release on bond under certain restrictions, including house arrest.   He was sentenced to a total of fourteen years imprisonment.   In this petition, he argued that he was entitled to credit towards his sentence for the time he spent on house arrest, and that the refusal to grant him such credit denied him equal protection of the law.   The district court adopted the magistrate judge's recommendation to deny the petition over Medina's objections.


3
Upon review, we conclude that this petition for habeas relief was properly denied.   This court has held that physical incarceration is required in order for a prisoner to receive credit towards a later sentence under 18 U.S.C. § 3585, or its predecessor statute, 18 U.S.C. § 3568.   United States v. Becak, 954 F.2d 386, 387-88 (6th Cir.), cert. denied, 112 S.Ct. 2286 (1992);   Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).   Medina's equal protection argument was also properly rejected, as he was not similarly situated to post-sentence prisoners.   See United States v. Edwards, 960 F.2d 278, 284 (2d Cir.1992);   United States v. Woods, 888 F.2d 653, 655 (10th Cir.1989), cert. denied, 494 U.S. 1006 (1990).


4
Accordingly, the district court's order denying this petition for a writ of habeas corpus is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.